     Case 2:19-cv-09803-SSV-JCW Document 5 Filed 04/30/19 Page 1 of 1


                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF LOUISIANA


RICHARD LAY                                              CIVIL ACTION

VERSUS                                                   NO. 19-9803

S.W. McCAIN, ET AL.                                      SECTION: R

                                ORDER

     Considering the order issued in Civil Action No. 00-2022,

     Accordingly,

     IT IS ORDERED that this matter is hereby administratively closed

until Mr. Lay provides certification that he has satisfied all sanctions

imposed upon him by this Court and by the Fifth Circuit Court of Appeal.

     IT IS FURTHER ORDERED that the Magistrate Judge’s order

granting in forma pauperis is hereby VACATED AND RESCINDED.

           New Orleans, Louisiana, this 30th day of April, 2019.


                __________________________
                       SARAH S. VANCE
                UNITED STATES DISTRICT JUDGE


Clerk to Notify:
Magistrate Judge Wilkinson
Attorney General, State of Louisiana
District Attorney, Washington Parish
Clerk of Court, Washington Parish
